LARSEN, Justice, dissenting.
I dissent. This is a companion case to Petry v. Tanglwood Lakes, Inc., 514 Pa. 51, 522 A.2d 1053 (1987) and Babaian v. Tanglwood Lakes, Inc. and Tanglwood Lakes Community Association, 516 Pa. 47, 531 A.2d 1388 (1987). All three cases arise out of the same factual background and involve identical legal and equitable issues. I dissented in Petry and Babaian; I do likewise here.
For the reasons set forth in my dissenting opinions in Petry and Babaian, I would reverse the order of the Superior Court and remand this case to the lower court for *51an order directing the appellees to answer the complaint in equity.